Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 22, 2018

                                     No. 04-17-00760-CR

                                     Gregorio ROMERO,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                   Trial Court No. 3427-B
                          Honorable Bill R. Palmer, Judge Presiding


                                        ORDER

       By order dated December 28, 2017, appellant was ordered to show cause in writing by
January 11, 2018, why this appeal should not be dismissed for lack of jurisdiction. By order
dated January 17, 2018, we granted appellant’s request to extend the deadline for his response to
January 22, 2018. On January 18, 2018, appellant filed a second motion requesting an additional
extension of time to file his response because he did not have access to the reporter’s record.

        In our order dated December 28, 2017, we questioned our jurisdiction to consider this
appeal because appellant did not timely file his notice of appeal. We noted appellant seeks to
appeal the trial court’s order denying his untimely motion for new trial; however, “[n]o Texas
statute authorizes a direct appeal from the denial of a motion for new trial independently of the
appeal of an underlying conviction.” Williams v. State, Nos. 02-17-00249-CR; 02-17-00250-CR
& 02-17-00251-CR, 2017 WL 4819417, at *2 (Tex. App.—Fort Worth Oct. 26, 2017, no pet.)
(mem. op.; not designated for publication). Therefore, access to the reporter’s record is not
needed for appellant to respond to our order. Appellant’s motion is GRANTED IN PART.
Appellant’s response to this court’s December 28, 2017 order must be filed no later than January
29, 2018.



                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of January, 2018.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court